DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on June 15, 2021 and December 15, 2020 is being considered by the examiner.
3. 	Claims 1-14 are pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: there is no steps linking “identifying that contention-free random access resources for 2-step random access in not configured” to the other limitations in the claim.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-3 and 8-10 are rejected under 25 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2018/0205516 A1).
	Regarding claims 1 and 8, Jung et al. disclose claims 1 and 8 recite: a terminal and a method performed by the terminal for 2-step random access procedure in a wireless communication system, the method comprising:
	identifying that contention-free random access resources for 2-step random access is not configured, figure 7 step 704 (“Providing to a user equipment an indication whether the cell in the carrier frequency supports the 2-step random access procedure in addition to the 4-step random access procedure as well as the respective one or more preambles.”).  It is understood that contention-free random access resource for 2-step random access is not configured in a case when the User Equipment does not support the 2-step random access procedure.
	identifying whether one of a first preamble group or a second preamble group is selected for a previous random access preamble transmission attempt during the 2-step random access procedure (“Providing to a user equipment an indication whether the cell in the carrier frequency supports the 2-step random access procedure in addition to the 4-step random access procedure as well as the respective one or more preambles.”), see step 704 figure 7.  
	in case that the one of the first preamble group or the second preamble group is selected, selecting a same preamble group used for the previous random access preamble transmission attempt, for transmitting a contention-based random access preamble on a physical random access channel (PRACH), (“Randomly selecting and transmitting a preamble from the one or more preambles associated with the selected random access procedure...”, see steps 606 and 608); and
	transmitting, to a base station a message including the PRACH and a physical uplink shared channel (PUSCH), “Transmitting the Physical Random Access Channel carrying data including a Demodulation reference signal and one or more data symbols on the determined time-frequency resource.” Step 610, figure 6.

    PNG
    media_image1.png
    681
    592
    media_image1.png
    Greyscale

in case that the one of the first preamble group or the second preamble group is not selected:
	selecting the first preamble group for transmitting the contention-based random access preamble on the PRACH in case that the second preamble group for the 2-step random access is not configured (when the 2-step random access procedure is not supported by the UE, selecting a 4-step random access procedure includes one or more associated preambles); and
	selecting one of the first preamble group or the second preamble group for transmitting the contention-based random access preamble on the PRACH in case that the second preamble group for the 2-step random access is configured. (When the 2-step random access procedure is supported in the cell, selecting a random access procedure between the 2-step and a 4-step random access procedure, wherein each of the 2-step and 4-step random access procedure includes one or more associated preambles.)

	Regarding claims 3 and 10, Jung et al. further disclose wherein the selecting of one of the first preamble group or the second preamble group for transmitting the contention-based random access preamble comprises:
	selecting the second preamble group in case that a potential size of the message is greater than a threshold and a pathloss is less than a value determined based on first information on a target power for receiving the message and second information on a power offset of the message relative to the target power.

A user equipment (UE) may select one of the RACH procedures, such as a 2-step RACH procedure or a 4-step RACH procedure, based on path loss estimates or reference signal received power (RSRPP measurements, and may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure.  For example, among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure, and 48 preamble may be assigned for use with the 4-step RACH procedure.  The UE (RSRP) value is larger than a configured RARP threshold value.”)
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0205516 A1) in view of Dinan et al. (US 2018/0279376 A1).
	Regarding claims 7 and 14, Jung et al. fails to disclose wherein the selecting of one of the first preamble group or the second preamble group for transmitting the contention-based random access preamble comprises:
	selecting the second preamble group is in case that a media access control (MAC) service data unit (SDU) on the message is associated with a common control channel (CCCH) and a size of the MAC SDU with a MAC subheader is greater than a predetermine size.

([0264]: “A base station may determine a first MAC PDU for a two-step RA procedure comprising RARs only for two-step RA Procedure, and a base station may determine a second and different MAC PDU for a 4-step RA Procedure comprising RARs only for 4-step RA procedure, wherein each RAR in a MAC PDU is for the same type of RA procedure.  The base station may provide an indicator as to which type of RA procedure the MAC PDU corresponds.  Such an indicator may be included in any location of the MAC PDU, e.g., within a MAC header or within MAC RARs (e.g. within an R field comprising reserved bits).  By including the indicator in the MAC header, a wireless device may be able to determine the type of RA procedure, as well as the size of the MAC RARs, prior to receiving or decoding the MAC RARs of the MAC PDU.”)

    PNG
    media_image2.png
    416
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    659
    611
    media_image3.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement selecting a 2-step RA procedure or a 4-step RA procedure based on pathloss, quality or a size of data transmission.
Allowable Subject Matter
10.	Claims 4-6 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
	JANG et al. (US 2021/0378018 A1) disclose a user equipment and a method of performing a random access of a user equipment (UE) in a wireless communication system includes receiving configuration related to the random access from a base stations (BS), when the random access is triggered, determining whether to perform a first random access procedure or a second random access procedure, based on the received configuration information related to the random access, and performing, based on a result of the determining, the random access according to the first random access procedure or the second random access procedure.” See abstract.

    PNG
    media_image4.png
    726
    605
    media_image4.png
    Greyscale

	WEI et al. (US 2020/0145089 A1) disclose a method includes steps of initiating a first RA procedure on the first UL BWP by applying at least one first RA parameter configured in the first beam failure recovery configuration, when a number of beam failure instances that have been received for lower layer is larger than or equal to a threshold; switching an active UL BWP of the UE from the first UL BWP to a second UL BWP before RA procedure on the second UL BWP by applying at least one second RA parameter configured in the second beam failure recovery configuration in the second 

    PNG
    media_image5.png
    737
    512
    media_image5.png
    Greyscale

MARTIN et al. (US 2019/0357267 A1) disclose a method includes steps of: a terminal transmitting a first random access request message to the base station in accordance with the first random access procedure for transmitting the data to the base station...and upon determination that the use of the first random access procedure has been unsuccessful, the terminal transmitting a second random access request message to the base station in accordance with the second access procedure for transmitting the data to the base station, the second random access request message comprising a second preamble.”  See Abstract.20190357267

    PNG
    media_image6.png
    677
    706
    media_image6.png
    Greyscale

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412